Name: Council Regulation (EEC) No 3603/85 of 17 December 1985 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3796/81 for the 1986 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 85 Official Journal of the European Communities No L 344/3 COUNCIL REGULATION (EEC) No 3603/85 of 17 December 1985 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3796/81 for the 1986 fishing year criteria laid down in Article 10 of that Regulation , the prices should be increased for certain products and main ­ tained for others for the 1986 fishing year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by Regulation (EEC) No 3655/84 (2) and in particular Article 15 (5) thereof, Having regard to the proposal from the Commission , Whereas Article 15 ( 1 ) of Regulation (EEC) No 3796/81 provides that a guide price shall be fixed annually for each of the products or groups of products listed in Annex II to that Regulation ; Whereas, according to the data available at present concerning prices for the products in question and the HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year 1 January to 31 December 1986 for the products listed in Annex II to Regulation (EEC) No 3796/81 and the categories to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1986. This Regulation shall be binding in its entirety and directly ' applicable in all Member States . Done at Brussels , 17 December 1985 . For the Council The President J. F. POOS (') OJ No L 379, 31 . 12 . 1981 , p. 1 . (2) OJ No L 340, 28 . 12 . 1984, p . 1 . No L 344/4 Official Journal of the European Communities 21 . 12 . 85 ANNEX Group of products Commercial specifications Guide price(ECU per tonne) 1 . Sardines Frozen, in lots or in original packages containing the same products 389 2 . Sea-bream of the species Dentex dentex and Pagellus spp. Frozen, in lots or in original packages containing the same products 1 249 3 . Squid (Loligo vulgaris) Frozen, not cleaned, in original packages containing the same products 2 498 4. Squid (Todarodes sagittatus) Frozen , not cleaned, in original packages containing the same products 1 151 5 . Squid (Illex illecebrosus) Frozen , not cleaned, in original packages containing the same products 1 209 6 . Cuttlefish of the species Sepia officinalis, Rossia macrosoma and Sepiola rondeletti Frozen, in original packages containing the same products 1 594 7. Octopus Frozen, in original packages containing the same products 1 223